Filed 3/16/21 Odd Fellows Sierra Recreation Assn. v. Coleman CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 ODD FELLOWS SIERRA RECREATION
 ASSOCIATION,

           Plaintiff, Cross-defendant and Respondent,                                          F078823

                    v.                                                             (Super. Ct. No. CV58100)

 FREDDIE GLEN COLEMAN, as Trustee, etc. et al.,
                                                                                            OPINION
           Defendants, Cross-complainants and
           Appellants;

 SIERRA PARK SERVICES, INC.,

           Cross-defendant, Cross-complainant and
           Respondent.



         APPEAL from a judgment of the Superior Court of Tuolumne County. Frank
Dougherty, Judge.
         Kassouni Law and Timothy V. Kassouni for Appellants.
         Downey Brand and Bret F. Meich for Respondents.
                                                        -ooOoo-
       This appeal concerns a dispute about road maintenance costs in a private
subdivision and a related issue of road ownership. The trial court entered a judgment in
favor of plaintiff, Odd Fellows Sierra Recreation Association (plaintiff) and cross-
complainant, Sierra Park Services, Inc. (Sierra) against several lot owners (defendants)1
for a recovery from defendants of their share of road maintenance expenses pursuant to
Civil Code section 845. The trial court also found that plaintiff is the owner of the roads
in the subdivision. Defendants appeal from the judgment. According to defendants, the
trial court erred because: (i) the roads in the subdivision are not owned by plaintiff, but
by defendants to the centerline of the roads abutting their respective lots, and (ii) Civil
Code section 845 was inapplicable, but even if it applied, the measure of recovery was
erroneous in this case. We conclude defendants have shown reversible error on one issue
only—namely, road ownership. Therefore, the judgment is reversed in part, and the
matter is remanded to the trial court with directions to enter a revised judgment on the
issue of defendants’ ownership to the centerline of the road abutting their respective lots,
in accordance with the disposition set forth in this opinion. In all other respects,
however, the judgment of the trial court is affirmed.
                       FACTS AND PROCEDURAL HISTORY
The Subdivision
       In or around 1950, plaintiff developed a portion of real property owned by it in
Tuolumne County, California, into a subdivision called I.O.O.F. Odd Fellows Sierra
Camp Subdivision No. 1. In 1959, plaintiff resubdivided a portion of I.O.O.F. Odd
Fellows Sierra Camp Subdivision No. 1, which it called Odd Fellows Subdivision No. 2.

1     Defendant lot owners who filed the instant appeal are Freddie Glen Coleman aka
Fred Coleman and Barbara Ann Coleman, Trustees of the Freddie Coleman & Barbara
Ann Coleman Trust; Larry Giacomino; Deanna G. Mooney, Trustee of the Deanna G.
Mooney Trust; Steven P. Wallace, Trustee of the Steven P. Wallace Trust; Joseph M.
Nelson, Jr., Trustee of the Joseph M. Nelson, Jr. Trust; and Larry Lee Vaughn and Karin
Louanne Vaughn.


                                              2.
We refer to these numbered subdivisions together as simply the subdivision. The
subdivision included some 364 separate lots, which were sold by plaintiff to third parties,
who became lot owners. From time to time, individual lot owners have sold their lots to
others. It is not disputed that, at the time plaintiff filed its complaint in this matter,
defendants were among the current lot owners in the subdivision.
       When this action was commenced, plaintiff still retained ownership of one lot in
the subdivision known as the “caretaker’s lot,” which plaintiff used to house a caretaker
who provided services to the lot owners. Plaintiff also continued to own other real
property within the subdivision, including water wells, a recreation hall, a picnic area and
playground, areas for disposal of pine needles, an automatic gate for entry into the
subdivision, and various areas for the storage and maintenance of equipment.
       As to the roads in the subdivision, plaintiff’s position was and is that it retained
ownership thereof. In 1996, plaintiff recorded a unilateral declaration stating that it
owned the roads in the subdivision and was responsible for “maintenance, snow removal
and drainage” of said roads (the 1996 Declaration). The 1996 Declaration acknowledged
the easement rights of all of the lot owners in the subdivision for ingress and egress over
the same roads.
       Historically, plaintiff has provided certain services to the lot owners, including
supplying unmetered water, maintenance and repair of the roads within the subdivision,
snowplowing of such roads, pine needle disposal, garbage disposal, and recreational use
of the recreation hall, fields and playground. From 1950 to May 31, 2012, all services
provided by plaintiff to the lot owners were “bundled” together and were not provided on
an “a la carte” basis. Each year, plaintiff would invite all lot owners to an annual meeting
to discuss and approve the estimated cost of the services to be provided by plaintiff for
the upcoming year. Afterward, plaintiff would inform the lot owners of the approved
budget, divide the budgeted amount by the number of lots in the subdivision, and invoice
each lot owner for their pro rata share.

                                               3.
Plaintiff’s Complaint
       On March 26, 2013, plaintiff filed its complaint against defendants and several
other lot owners for alleged failure to pay their respective pro rata shares of the annual
cost of services provided by plaintiff to lot owners in the subdivision for 2012–2013,
referred to in the complaint as the 2012–2013 annual fee, which was $1,024 per lot. The
causes of action set forth in the complaint included the following: (1) quantum meruit,
(2) “Maintenance Of Right Of Way Easement (Civil Code Section 845),” (3) common
counts—account stated, and (4) common counts—open account. The second cause of
action for relief under Civil Code section 845 demanded that defendants pay their
respective pro rata shares of expenses attributable to road maintenance, repair, and
keeping the roads accessible in inclement weather, all of which services were allegedly
provided by plaintiff.
Defendants’ Cross-complaint
       Defendants filed a cross-complaint against plaintiff. In that pleading, defendants
alleged the amounts charged to lot owners by plaintiff each year, referred to in the cross-
complaint as assessments, were invalid. Sierra was named as an additional cross-
defendant in the cross-complaint, apparently because in subsequent years after 2012–
2013, Sierra had taken over the task of providing many of the services that had been
provided by plaintiff. The cross-complaint filed by defendants included a third cause of
action for quiet title alleging that the roads within the subdivision are owned by the lot
owners within the subdivision, including defendants.
Sierra’s Cross-complaint
       Sierra filed a cross-complaint against defendants. Sierra alleged it provided road
maintenance and other services to lot owners in the subdivision for fiscal years 2013,
2014 and 2015. Sierra invoiced defendants for payment of their respective pro rata
shares of such annual expenses, but defendants failed to pay the amounts due for fiscal
years 2013, 2014 and 2015. In seeking to recover the sums allegedly due, Sierra set forth

                                             4.
causes of action described as follows: (1) quantum meruit, (2) unjust enrichment,
(3) “Maintenance of Right of Way Easement … Civil Code Section 845,” (4) account
stated, and (5) open book account.
Trial Court’s Ruling
       Trial was conducted on April 16 through April 18, 2018. Evidence was presented
at trial in the form of oral testimony and documentary exhibits relating to the subdivision;
there was also apparently a stipulation of the parties as to certain facts.2 Posttrial briefing
was permitted, and the matter was taken under submission.
       On October 18, 2018, the trial court filed its statement of decision (SOD). In its
SOD, the trial court found in favor of plaintiff and Sierra on their respective claims,
including on the causes of action for recovery of road maintenance expenses under Civil
Code section 845. The trial court also found that plaintiff was the owner of the roads in
the subdivision. Finally, the trial court held the causes of action asserted by defendants in
their cross-complaint were not established.
       Based on the SOD, the trial court entered judgment on November 30, 2018.
Notice of entry of judgment was entered on December 11, 2018. Defendants’ notice of
appeal was timely filed on February 7, 2019.
                                       DISCUSSION
I. STANDARD OF REVIEW
       Where the dispositive facts are undisputed, the question of ownership of roads in a
subdivision based on the nature of the original grant is reviewed de novo as an issue of
law. (Safwenberg v. Marquez (1975) 50 Cal.App.3d 301, 305, 308–309.) Likewise, the
question of the proper application and interpretation of a statute is reviewed de novo.
(People ex rel. Lockyer v. Shamrock Foods Co. (2000) 24 Cal.4th 415, 432; Limited


2        The record on appeal does not include a reporter’s transcript of the oral testimony
at trial; nor does it include the stipulation.


                                              5.
Stores, Inc. v. Franchise Tax Bd. (2007) 152 Cal.App.4th 1491, 1496.) We are not bound
by the trial court’s stated reasons in support of its ruling; that is, we review the ruling
itself, not its rationale. (Stratton v. First Nat. Life Ins. Co. (1989) 210 Cal.App.3d 1071,
1083.)
II. OWNERSHIP OF ROADS IN SUBDIVISION—THE QUIET TITLE CLAIM

         Defendants alleged in the quiet title cause of action of their cross-complaint that
they, together with all other lot owners in the subdivision, own to the centerline of the
private road or street abutting each of their individual lots. Defendants’ claim was based
on a well-established statutory presumption allegedly applicable here because of the
nature of the grants to defendants. In its SOD, the trial court found that defendants failed
to meet their burden of proof regarding the quiet title cause of action. Elsewhere in the
SOD, the trial court held without explanation that plaintiff retained the ownership of all
the roads in the subdivision. On appeal, defendants argue the trial court erred as a matter
of law on the question of road ownership. As more fully explained below, we agree.
         We shall begin our discussion of this matter by first summarizing the nature of the
statutory presumption asserted by defendants. After that, we shall explain why the trial
court erred in concluding that defendants had failed to establish their quiet title cause of
action. The issue of whether the question of road ownership may affect the Civil Code
section 845 cause of action will be considered separately in our discussion relating to that
cause of action.
A. Statutory Presumption
         Absent clear evidence of a contrary intent, certain presumptions will prevail
regarding the construction of grant deeds. (Besneatte v. Gourdin (1993) 16 Cal.App.4th
1277, 1281.) Civil Code section 1112 states: “A transfer of land, bounded by a highway,
passes the title of the person whose estate is transferred to the soil of the highway in front
to the center thereof, unless a different intent appears from the grant.” (Italics added.)




                                               6.
The statute applies equally to streets or roads.3 (See Neff v. Ernst (1957) 48 Cal.2d 628,
635–636; Sts. & Hy. Code, § 8308.) To the same effect is Civil Code section 831, which
states: “An owner of land bounded by a road or street is presumed to own to the center of
the way, but the contrary may be shown.”
       Consequently, “the recordation of a tract map delineating streets followed by the
conveyance of lots by reference to the map presumptively conveys to the grantee fee title
to one-half of the street on which the property abuts ….” (Norcross v. Adams (1968) 263
Cal.App.2d 362, 365.) “It is well settled that where land is conveyed by a deed
describing the property conveyed as a specifically numbered lot or block as designated on
a map, which map also shows such property to be bounded by a street or highway, the
grant will be considered as extending to the center of the street or highway, unless it
clearly appears that it was intended to make a side line instead of the center line the
boundary.” (Main v. Legnitto (1964) 230 Cal.App.2d 667, 673–674.) In such cases,
“[t]he purchaser of the lot owns one-half of the adjacent street in fee in addition to the lot
measurement, as a matter of law unless the grant manifests a different intent.”
(Safwenberg v. Marquez, supra, 50 Cal.App.3d 301, 309, italics added.) In Neff v. Ernst,
supra, 48 Cal.2d 628, 635, the Supreme Court explained: “[I]t will be presumed that
where property is sold by reference to a recorded map the grantee takes to the center of
the street or streets shown on the map as bounding the property, even though the streets
shown therein appear to have been vacated or abandoned or the deed itself refers to the
streets as having been vacated or abandoned. The presumption continues to apply in the
absence of a clear expression in the deed not to convey title to the center line.” (Italics
added; accord, Anderson v. Citizens Sav. & Trust Co. (1921) 185 Cal. 386, 392–394.)
       As the roads in the subdivision here are private, we observe the presumption does
not depend on the street or road in question being dedicated for public use. (Main v.
Legnitto, supra, 230 Cal.App.2d at p. 674; Anderson v. Citizens Sav. & Trust Co., supra,
185 Cal. at p. 393.) That is because the rationale for the presumption is the use of a street

3      As used herein, the terms road and street are regarded as synonyms.


                                              7.
or road as a monument for providing a lot boundary description, not whether the street or
road happens to be publicly dedicated. (Anderson v. Citizens Sav. & Trust Co., supra, at
p. 393; see Faus v. Nelson (1966) 241 Cal.App.2d 320, 323–324 [in absence of
qualifying language, use of a monument in a conveyance always implies the boundary is
“the middle or central point” of the monument].) Further, there is nothing in the
language of the statutes codifying the presumption to suggest an intention on the part of
the Legislature to limit the presumption to publicly dedicated roads or streets. (See Civ.
Code, §§ 1112, 831.) Accordingly, the presumption may be applied where, as here, the
roads or streets involved are private. (See, e.g., Ranch at the Falls LLC v. O’Neal (2019)
38 Cal.App.5th 155, 172–173 [applying presumption to private streets].)
B. Defendants’ Showing
       As indicated by the record on appeal, defendants presented seven grant deeds
showing that defendants’ respective lots in the subdivision were conveyed to them by
reference to lot and block numbers according to a recorded subdivision map described
therein. Nothing in said grant deeds or the recorded subdivision map would appear to
indicate an intention by plaintiff to make the boundary of these lots something other than
the centerline of the road. Further, the recorded subdivision map identified in the grant
deeds clearly shows that each of the lots in the subdivision are fronted by a street or road
as depicted on the map. Based on these undisputed facts, the presumption that defendants
own to the centerline of the roads fronting their lots is applicable. We note further that,
consistent with the presumption regarding road ownership, a 1950 public report filed by
the Division of Real Estate for the State of California concerning the same subdivision
stated: “Roads in this subdivision are private roads and are to be maintained by the lot
purchasers.”
       Plaintiff responds that the presumption does not apply to private roads, a position
we have rejected. Plaintiff also attempts to establish its ownership of the roads by
referring to extrinsic evidence in the record—i.e., the 1996 Declaration and plaintiff’s
decades-long history of asserting control over the roads and road maintenance. However,
defendants are correct that the existence of such extrinsic evidence is irrelevant where the


                                             8.
grant deeds themselves were not ambiguous or uncertain. (Safwenberg v. Marquez,
supra, 50 Cal.App.3d at pp. 308–309.) Since the grant deeds conveying to defendants
their lots in the subdivision are not ambiguous, and nothing is stated in said grant deeds
to indicate the centerline is not the boundary, we do not consider extrinsic evidence and
the presumption controls.
       On these undisputed facts, we agree with defendants that they were entitled to a
determination under their quiet title cause of action that they owned to the centerline of
the roads bounding their respective lots in the subdivision. However, this holding is
limited to defendants’ lots. We decline to extrapolate, from the seven grant deeds in the
record, to the entire subdivision. That is, on the limited record before us we are unwilling
to assume that the hundreds of other lot owners’ grant deeds all have the same form of
description as stated in defendants’ grant deeds and/or that nothing in the other lot
owners’ grant deeds or chain of title indicated the sideline of the road was intended as the
lot boundary rather than the centerline.
       Based on the foregoing analysis, we hold that defendants are entitled to a
determination under their quiet title cause of action that they own to the centerline of the
road abutting their respective lots in the subdivision. But we decline to make any
determination on this limited record regarding the other lot owners.4
III. RELIEF UNDER CIVIL CODE SECTION 845
       Civil Code section 845 (section 845) provides a method by which to apportion
costs for maintenance of a private right-of-way in the absence of agreement. (Taormino
v. Denny (1970) 1 Cal.3d 679, 687–688.) Under this section, nonconsenting co-owners
of an easement in the nature of a right-of-way may be compelled to contribute their share
of the cost of keeping the way maintained. (McManus v. Sequoyah Land Associates
(1966) 240 Cal.App.2d 348, 355.)



4      While we might logically assume the conveyances by plaintiff of all the lots in the
subdivision to have been made in a consistent manner, our assumption is not the same as
proof.


                                             9.
       Defendants claim the trial court reversibly erred in requiring them to pay a share
of road maintenance costs to plaintiff and Sierra under section 845. In that regard,
defendants make two primary arguments. First, defendants argue that because the sole
ground alleged by plaintiff for standing under section 845 was ownership of the roads,
and plaintiff failed to prove such ownership, plaintiff lacked standing to pursue relief
under section 845. Concerning Sierra’s right to recover under section 845, defendants
argue that since Sierra’s standing was as an agent of plaintiff, if plaintiff had no standing
neither did Sierra. Second, defendants contend that even if plaintiff and Sierra were
entitled to avail themselves of a recovery under section 845, the trial court erred by
failing to properly apportion those costs among the lot owners.
       Plaintiff responds that section 845 does not require ownership of the roads
themselves but may be based on ownership of an easement to use the roads. Thus,
according to plaintiff, even if it was not the owner of the roads, relief under section 845
was still available in this case because, under undisputed facts, plaintiff at least possessed
an easement to use the roads within the subdivision. Plaintiff’s assertion that it had an
easement to use the subdivision roads is premised upon its retention of a lot and other
land within the subdivision. In their reply brief, defendants object that this easement
theory is being raised for the first time on appeal.5 Moreover, defendants point out there
are no grant deeds or other evidence of title in the record to substantiate that plaintiff
retained a lot or other land within the subdivision.
       Below, we consider whether defendants have demonstrated their claim on appeal
that plaintiff and Sierra lacked standing to pursue relief under section 845, and whether, if
relief under that statute was available, road maintenance costs were not properly


5       We reject defendants’ contention that the potential easement basis for plaintiff’s
standing was not before the trial court or is somehow a new issue. For purposes of
standing under section 845, the trial court was required to consider whether plaintiff had
either ownership of the roads in fee, or alternatively, ownership of an easement to use the
roads. Had the court not made a finding that plaintiff owned the roads, we are confident
for the reasons explained hereinbelow, it would have found an easement based on the
record and pleadings before it, as a matter of law.


                                              10.
apportioned by the trial court among the lot owners. As will be seen, defendants’
arguments fail to show reversible error.
A. Standing under Section 845
       Preliminarily, we agree with plaintiff’s legal contention that section 845 permits
recovery based on ownership of an easement to use the road, and thus does not require
ownership in fee of the land upon which the road lies. The relevant portion of section
845 states: “(a) The owner of any easement in the nature of a private right-of-way, or of
any land to which any such easement is attached, shall maintain it in repair. [¶] (b) If the
easement is owned by more than one person, or is attached to parcels of land under
different ownership, the cost of maintaining it in repair shall be shared by each owner of
the easement or the owners of the parcels of land, as the case may be, pursuant to the
terms of any agreement entered into by the parties for that purpose. In the absence of an
agreement, the cost shall be shared proportionately to the use made of the easement by
each owner.” (§ 845, subds. (a) & (b).) As the wording of the statute makes clear,
section 845 applies not only to those who own the underlying land to which the right-of-
way easement is attached, but also to those who own an easement to use the right-of-way.
       As noted, plaintiff’s position is that even if it lacks road ownership, it has an
easement based on its ownership of a lot within the subdivision. The principal legal
theory for recognition of an easement under the circumstances of the present case was
stated in Danielson v. Sykes (1910) 157 Cal. 686, as follows: “It is a thoroughly
established proposition in this state that when one lays out a tract of land into lots and
streets and sells the lots by reference to a map which exhibits the lots and streets as they
lie with relation to each other, the purchasers of such lots have a private easement in the
streets opposite their respective lots, for ingress and egress and for any use proper to a
private way, and that this private easement is entirely independent of the fact of
dedication to public use, and is a private appurtenance to the lots, of which the owners
cannot be divested except by due process of law.” (Id. at p. 689.) In that same opinion,
the Supreme Court explained further: “When a lot conveyed by a deed is described by
reference to a map, such map becomes a part of the deed. If the map exhibits streets and


                                             11.
alleys it necessarily implies or expresses a design that such passageway shall be used in
connection with the lots and for the convenience of the owners in going from each lot to
any and all the other lots in the tract so laid off. The making and filing of such a plat duly
signed and acknowledged by the owner, as was the case here, is equivalent to a
declaration that such right is attached to each lot as an appurtenance.” (Id. at p. 690.)6
       Defendants oppose plaintiff’s contention that it has standing under section 845
based on an easement. Among other things, defendants argue that no easement to use the
roads in the subdivision may be recognized in favor of plaintiff since no specific proof
was presented at trial in the form of a grant deed or other title evidence to demonstrate
that plaintiff retained a lot within the subdivision. We find defendants’ argument
misplaced in light of the parties’ pleadings on this issue. Plaintiff’s complaint asserted
that plaintiff retained a lot within the subdivision, called the caretaker’s lot, and that it
also retained other land or facilities within the subdivision. In defendants’ cross-
complaint filed in 2016, which was a verified pleading, defendants conceded the matter
of plaintiff’s lot ownership, affirming as follows: “The subdivision consists of
approximately 365 lots, including … two lots owned by [plaintiff]. One lot owned by
[plaintiff] is improved with what is known as the caretaker’s cabin …. The other lot
owned by [plaintiff] is unimproved.” Defendants’ factual concession on this matter,
which agreed with plaintiff’s allegations, constituted an admission on defendants’ part of
plaintiff’s retained ownership of at least one lot in the subdivision at that time.7 It is well

6       Along with its retention of one of the lots within the subdivision, plaintiff argues
that it also retained other acreage therein, such as recreational facilities and maintenance
facilities, from which an easement to use the roads would arguably be implied. (See
Tusher v. Gabrielsen (1998) 68 Cal.App.4th 131, 141 [an easement will be implied when,
among other requirements, a grantor transfers a portion of his property to another, and, at
the time of the conveyance, the grantor’s prior existing use of the retained portion of the
property was of such a nature that the parties must have intended or believed that such
use would continue].)
7      Defendants’ cross-complaint also alleges that all lot owners “hold and have a non-
exclusive easement for ingress and egress to their property and within the
subdivision ….”


                                               12.
established that the unequivocal admission of fact in a pleading may be relied on by the
court as a conceded matter in the case, and no proof of the fact is necessary. (Aljabban v.
Fontana Indoor Swap Meet, Inc. (2020) 54 Cal.App.5th 482, 497; Valerio v. Andrew
Youngquist Construction (2002) 103 Cal.App.4th 1264, 1271, quoting 4 Witkin, Cal.
Procedure (4th ed. 1997) Pleading, § 413, pp. 510–511.)
       Based on the foregoing, we conclude that plaintiff’s retention of at least one lot in
the subdivision during the relevant time period was established as an undisputed or
admitted fact. Accordingly, under Danielson v. Sykes, supra, 157 Cal. 686, 689–690,
plaintiff had an easement to use the roads within the subdivision and therefore had
standing to pursue relief under section 845.8 The challenge to Sierra’s standing is
likewise unavailing, because the only argument made by defendants concerning Sierra
was that because Sierra’s standing was as an “agent” for plaintiff, in the event plaintiff
had no standing then neither did Sierra.9 For these reasons, defendants’ appeal based on
alleged lack of standing under section 845 fails.
B. Apportionment of Road Maintenance Costs
       Defendants argue the trial court erred or abused its discretion in how it allocated
road maintenance costs among the lot owners in the section 845 causes of action. As
more fully explained below, we disagree.
       Under section 845, the cost of maintenance of a private right-of-way shall be
shared pursuant to the terms of any agreement between the parties, but in the absence of
such an agreement, the cost “shall be shared proportionately to the use made of the
easement by each owner.” (§ 845, subd. (b).) Where an action is brought against a



8      Additionally, we note the parties reached a stipulation at trial that each lot owner
has an easement to a public road.
9       Defendants do not challenge the validity of the trial court’s conclusion that
Sierra’s standing may be based on agency, and therefore we do not consider that issue.
We note the trial court’s decision on Sierra’s standing was based not only on Sierra’s
status as an agent for plaintiff, but also on the fact that Sierra was comprised of lot-
owning shareholders who directed Sierra to undertake road maintenance services.


                                             13.
nonperforming owner under this section, the trial court determines that person’s “share”
or “proportion” of the cost. (§ 845, subd. (c).) The nature of such an action, in cases
where there is no agreement, is described in the statute as one for “contribution” (§ 845,
subd. (c) & (c)(3)), which sounds in equity. Inherent to its determination to allocate
costs, the trial court exercises its discretion in deciding upon the appropriate amount or
share owed by each of the lot owners under the circumstances.
       We review such a determination for abuse of discretion. A trial court abuses its
discretion where it exceeds the bounds of reason, all the circumstances before it being
considered. (In re Marriage of Lopez (1974) 38 Cal.App.3d 93, 114; Denham v. Superior
Court (1970) 2 Cal.3d 557, 566.) However, discretion is not unlimited or arbitrary but
must be exercised within the confines of the applicable legal principles. (Sargon
Enterprises, Inc. v. University of Southern California (2012) 55 Cal.4th 747, 773.) Of
course, to the extent we are required to decide whether the trial court properly applied the
governing statute, we review that issue independently. (Willis v. City of Carlsbad (2020)
48 Cal.App.5th 1104, 1115.)
       On the nature of a trial court’s discretion in deciding on what constitutes a
proportionate share of costs, the Court of Appeal in Healy v. Onstott (1987) 192
Cal.App.3d 612 (Healy) made the following general comments: “Literally construed,
‘proportionately to the use made’ would require the trier of fact to distinguish between
residents having two cars and those owning only one, between easement holders heating
their homes with electricity and those being serviced periodically by heavy butane trucks.
Given that the amount in controversy will ordinarily be small, no such intention can be
attributed to the Legislature. In the interest of speed and economy of proceedings, the
arbitrator and judge must be free to paint with a broad brush. Obviously, a property
owner may be asked to contribute only to the maintenance of that segment of the right of
way lying between his driveway and the public road. Also, a distinction must be made
between a parcel having an occupied residence and one which is unimproved, although
we are not prepared to say that the owner of the latter should escape all contribution as
his property is obviously benefitted by the maintenance of the common easement. But


                                            14.
within those general guidelines, the trier of fact must be allowed to fashion any
reasonable contribution scheme.” (Id. at p. 617.)
       In the present case, in our consideration of the trial court’s allocation among lot
owners of the cost of road maintenance under section 845, we shall separately address
plaintiff’s cause of action regarding fiscal year 2012–2013, and Sierra’s cause of action
under the same statute regarding fiscal years 2013–2014, 2014–2015 and 2015–2016.
       As to plaintiff’s cause of action under section 845, the trial court found an
“implied agreement” existed at the relevant time period between plaintiff and all of the
lot owners, including defendants, that the cost of road maintenance would be shared
equally. Based on that agreement, the trial court divided the road maintenance costs
equally, and each lot owner was required to pay $347.49 per lot. Defendants’ appeal
does not make any adequate challenge to the court’s finding of an implied agreement
supported by sufficient citation to the record and cogent legal argument, and we therefore
treat that issue as forfeited. (Keyes v. Bowen (2010) 189 Cal.App.4th 647, 655–656.)
Section 845, subdivision (b), expressly provides that the cost of maintaining an easement
may be apportioned “pursuant to the terms of any agreement entered into by the parties
for that purpose.” Accordingly, no error is shown regarding the trial court’s award to
plaintiff under section 845.
       As to Sierra’s cause of action under section 845, although the trial court apparently
did not rely on an implied agreement on how to allocate road maintenance costs, the trial
court still found that equal allocation among all the lot owners was appropriate under the
circumstances. The trial court held: “Equal allocation of road maintenance costs to each
individual lot owner is appropriate in this case, because it is the only straightforward,
rational, and equitable method … to recoup the costs of providing road maintenance and
snow removal services.” The trial court explained its conclusion as follows: “With more
than three hundred lots within the community, approximately six miles of roads
providing access to and through the subdivision, a mix of full-time and vacation-home
residents, community-wide access to use of all of the roads for such things as waste
management/needle dump, and easement rights to use the road network, the proper


                                             15.
measure … proportionate to the use made under Section 845 is an equal measure for each
of the individual, surveyed lots. Otherwise, the problem of determining the proportional
use made of the roads [by] hundreds of lot owners would be logistically nightmarish.”
       We note the trial court did make reference to the general guidance articulated in
Healy regarding proportionate allocation, finding some to be applicable and some
distinguishable. The trial court’s decision explained: “As the court in Healy stated, ‘[i]n
the interest of speed and economy of proceedings, the arbitrator and judge must be free to
paint with a broad brush.’ [Citation.] While [Healy] also stated in dicta that ‘a property
owner may be asked to contribute only to the maintenance of that segment of the right of
way lying between his driveway and the public road’ and that ‘a distinction must be made
between a parcel having an occupied residence and one which is unimproved,’ the court
was not faced with a situation where, as here, the historical use of the roads and the
myriad means of accessing a public road make a distribution other than by equal measure
impracticable. Neither was the court faced with a situation where, as here, the
community’s roads provide access to all residents for recreation and waste management
access. Furthermore, this is not the common situation where there is one private road
with a handful of lots along that easement. Here, there are more than three hundred lots
in the community with a haphazard road network.”
       In challenging the trial court’s decision to allocate costs equally among the lot
owners on Sierra’s cause of action under section 845, defendants argue, based on a strict
reading of the statute, that the trial court necessarily erred by not specifically ordering
costs to be shared “proportionately to the use” (§ 845, subd. (b)) made by each lot owner
of the private roads in the subdivision. We disagree. An action under section 845 is one
for contribution and is therefore equitable in nature. (Healy, supra, 192 Cal.App.3d at
p. 616.) Although the statute sets forth as a standard rule that costs are to be allocated in
a manner proportionate to use of the road, the statute does not address the extraordinary
or special situation in which ascertaining road use of the respective individual owners
would be impracticable. We are of the opinion that in an extreme or unusual case where
calculation of costs based on road use would be impracticable or infeasible, a court would


                                             16.
have discretion to apportion costs equally as an equitable method of allocation under
those unique circumstances. (See, e.g., Pike v. Tuttle (1971) 18 Cal.App.3d 746, 753
[where a statutory rule did not adequately cover the situation, equitable principles
applied].) That appears to be precisely what occurred here. As the trial court explained
at length in its SOD, due to the hundreds of lots involved in a winding circuitous road
network, with myriad purposes for regular access and use to traverse all parts of the
subdivision’s six miles of roads, it was not reasonably feasible for plaintiff to know the
material details of each lot owner’s use of the roads. Under the circumstances, we find
that no prejudicial error or abuse of discretion resulted from the particular cost allocation
arrived at by the trial court.
       Moreover, we note the trial court did make a distinction in its ruling based on road
usage by distinguishing between unimproved and improved property. In its SOD, the
trial court stated: “Whereas there are other property owner(s) with land adjacent to the
roads whose lands are not improved and have not been subdivided into lots, those land
owners must pay their proportional share based upon actual use. Such proportional share
of these property owners must then reduce the overall costs of the road services that
[Sierra] seeks to recoup from individual lot owners, which then share in those costs in an
equal proportion.” As correctly indicated by plaintiff in its brief as respondent herein:
“Under this ruling Respondents are obligated to monitor the occasional, infrequent use of
the roads by owners of undeveloped land adjacent to the Subdivision, charge those
landowners for their use, and then charge the lot owners for the balance of the cost to
maintain the private roads.” This part of the trial court’s ruling incorporated a use-based
variable into the manner in which road costs would be calculated.
       For all the reasons discussed above, we conclude that defendants have failed to
affirmatively demonstrate the trial court prejudicially erred or abused its discretion in the
cost allocation arrived at by the trial court pursuant to section 845 under the unique
circumstances of this case.




                                             17.
                                       DISPOSITION
       The judgment of the trial court is reversed in part and affirmed in part. With
respect to defendants’ quiet title cause of action as alleged in their cross-complaint, the
judgment of the trial court is reversed and remanded with instructions to enter a revised
judgment determining that defendants own to the centerline of the road abutting their
respective lots in the subdivision. In all other respects, the judgment of the trial court is
affirmed. Each party is to bear their own costs on appeal.

                                                                  FRANSON, Acting P.J.
WE CONCUR:



SMITH, J.



SNAUFFER, J.




                                              18.